United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-3252
                                 ___________

Toby Duran,                          *
                                     *
            Appellant,               * Appeal from the United States
                                     * District Court for the Eastern
      v.                             * District of Arkansas.
                                     *
Jo Anne B. Barnhart, Commissioner,   * [UNPUBLISHED]
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                        Submitted: March 4, 2003
                            Filed: March 7, 2003
                                 ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

       Toby Duran applied for supplemental security income benefits alleging
disability based on chronic obstructive pulmonary disease, asthma, and back pain.
After an administrative law judge (ALJ) conducted a hearing and issued an
unfavorable decision, and after the Appeals Council denied review, the district court1
upheld the Commissioner’s final decision, giving rise to this appeal.

       Having carefully reviewed the record, we conclude that the Commissioner’s
final decision is supported by substantial evidence on the record as a whole. See
Pyland v. Apfel, 149 F.3d 873, 876 (8th Cir. 1998) (standard of review). In
particular, we agree with the district court that, even assuming Duran’s prior work as
a waitress did not constitute relevant work experience, see 20 C.F.R. § 416.965(a)
(2002) (after 15 years, it is no longer realistic to expect that skills and abilities
acquired on job continue to apply), substantial evidence supports the ALJ’s
alternative finding, based on testimony by a vocational expert (VE), that Duran could
perform other jobs existing in significant numbers. See Johnson v. Apfel, 240 F.3d
1145, 1149 (8th Cir. 2001) (arguable deficiency in ALJ’s opinion-writing technique
does not require setting aside finding supported by substantial evidence); Miller v.
Shalala, 8 F.3d 611, 613 (8th Cir. 1993) (per curiam) (VE’s testimony constitutes
substantial evidence if question ALJ asked included impairments ALJ accepted as
true). We reject as unsupported Duran’s arguments that the ALJ needed to develop
the record further. Cf. Shannon v. Chater, 54 F.3d 484, 488 (8th Cir. 1995) (reversal
for failure to develop record is justified only where such failure is unfair or
prejudicial). Because Duran’s remaining arguments are either redundant or
contradicted by the record, we affirm. See 8th Cir. R. 47B.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-